637 N.W.2d 361 (2002)
262 Neb. 973
STATE of Nebraska ex rel. COUNSEL FOR DISCIPLINE OF the NEBRASKA SUPREME COURT, Relator,
v.
Philip D. FURLONG, Respondent.
No. S-01-516.
Supreme Court of Nebraska.
January 4, 2002.
HENDRY, C.J., WRIGHT, CONNOLLY, GERRARD, STEPHAN, McCORMACK, and MILLER-LERMAN, JJ.
PER CURIAM.
Philip D. Furlong, respondent, was admitted to the practice of law in the State of Nebraska on February 14, 1983. He is also admitted to practice law in the State of Iowa. On April 25, 2001, he was indefinitely suspended from the practice of law in Iowa by the Iowa Supreme Court, with no possibility of reinstatement for 18 months as a result of his actions which violated provisions of the Iowa Code of Professional Responsibility for Lawyers, which actions included engaging in sexual relations with one client, sexually harassing another client, engaging in conduct that adversely reflected on his fitness to practice law, and attempting to dissuade a complaining witness from following through on her complaint with disciplinary authorities.
On May 2, 2001, the Office of the Counsel for Discipline filed a motion for reciprocal discipline against respondent, seeking an order of appropriate discipline, which discipline could include disbarment. On May 9, this court entered an order directing the respondent to show cause why this court should not enter an order of identical discipline, or greater or lesser discipline, including possible disbarment, pursuant to Neb. Ct. R. of Discipline 21 (rev.2001).
On November 29, 2001, respondent filed with this court a voluntary surrender of his license to practice law in the State of Nebraska. In his voluntary surrender of license, respondent stated that he did not challenge or contest the allegations set forth in the motion for reciprocal discipline or the allegations, findings, and order of the Iowa Supreme Court. In addition to surrendering his license, respondent voluntarily consented to the entry of an order of disbarment and waived his right to notice, appearance, and hearing prior to the entry of the order of disbarment.
Neb. Ct. R. of Discipline 15 (rev.2001) provides:
(A) Once a Grievance, a Complaint, or a Formal Charge has been filed, suggested, or indicated against a member, voluntary surrender of the member's license *362 shall not terminate such Grievance, Complaint, or Formal Charge:
(1) Unless the member knowingly admits in writing the truth of such Grievance, Complaint, Formal Charge, or suggested or indicated Charges, and waives all proceedings against him or her in connection therewith, and
(2) An appropriate order shall be entered by the Court.
Pursuant to rule 15, this court finds that respondent has voluntarily surrendered his license to practice law, admitted in writing that he engaged in conduct in violation of the Code of Professional Responsibility, consented to the entry of an order of disbarment, and waived all proceedings against him.
Upon due consideration of the pleadings in this matter, the court finds that respondent's admission and waiver are knowingly made. The court accepts respondent's surrender of his license to practice law, finds that respondent should be disbarred, and hereby orders him disbarred from the practice of law in the State of Nebraska, effective immediately. Respondent shall forthwith comply with Neb. Ct. R. of Discipline 16 (rev.2001), and upon failure to do so, he shall be subject to punishment for contempt of this court.
JUDGMENT OF DISBARMENT.